Citation Nr: 0808296	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to May 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in his Substantive Appeal, the veteran 
requested a travel Board hearing.  In subsequent 
correspondence, he withdrew that request and opted to have a 
hearing before a Decision Review Officer (DRO) at the RO.  In 
July 2007, the veteran was provided a hearing before a DRO.  
A transcript of the testimony offered at this hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

The veteran is claiming PTSD as the result of two stressors.  
First, he has stated that during the Cuban missile crisis in 
October 1962 he was stationed at the Brize Norton Royal Air 
Force Base in England on temporary duty (TDY) for about three 
months, and that while performing guard duty there he was 
constantly in fear from the threat of attack by protesters 
and enemies.  He claims this has caused PTSD and/or a nervous 
disorder.  Second, he has stated that stress and exposure to 
aircraft engine noise when he was stationed at Lockbourne Air 
Force Base in Ohio caused him a nervous breakdown, and 
perhaps PTSD.  He stated that his claimed nervous breakdown 
occurred in April 1963.  A service medical record dated in 
February 1963 shows that on three prior occasions the veteran 
"lost control of himself."  

Post-service medical records include an April 2006 diagnosis 
of PTSD, which the private physician related to the stressful 
incidents reported by the veteran. 

The veteran's claimed stressors have not been confirmed.  The 
record discloses an April 2007 RO formal finding on the lack 
of a claimed stressor.  The reasons noted were that the 
veteran responded to two requests for information from the 
RO, but did not provide specific information regarding the 
claimed stressors.  Thus, the RO made no attempt to 
corroborate the veteran's claimed stressors.  

Of record are some pages from the veteran's personnel file; 
however, they do not show any foreign service, including TDY 
in England.  On remand, the RO should determine whether the 
veteran's complete personnel records have been obtained, 
obtain any outstanding personnel records and should also 
attempt to obtain copies of TDY orders for the veteran.  
These records could possibly show foreign service relevant to 
the veteran's claimed stressors.  

If the veteran's claimed in-service stressors can be 
independently corroborated, he should be afforded a VA 
examination to determine whether either of the claimed 
stressor events is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
sufficiency of a stressor is a medical determination.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The descriptive 
definition of a stressor in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV) provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The record includes the April 2006 diagnosis of PTSD based on 
the as-yet-unverified stressors reported by the veteran, but 
it does not indicate that the PTSD diagnosis has been made or 
considered pursuant to DSM-IV on the basis of the verified 
in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a rating and 
effective date for the claim on appeal, 
as outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the veteran's personnel file 
and request the service department to 
check for any TDY orders for the veteran.  
Detail any search and results in the 
record.  

3.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined is/are established 
by the record, and the examiner must be 
instructed that only that/those event(s) 
may be considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination 

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



